DETAILED ACTION
This Office Action is issued as per the “Notice of Withdrawal from issue” dated 01/14/2021, indicating that that the instant application was withdrawn from issue pursuant to 37 CFR 1.313 and that prosecution was being reopened.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 4 is objected to because of the following informalities:  in line 5, the claim recites “along tapered exterior surface of the cannula member” and should be amended to recite “along the tapered exterior surface of the cannula member”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claim(s) 1-5, 7-8, 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0185058 A1 to Mastri et al. (hereinafter “Mastri”).
Regarding claim 1, Mastri discloses (see abstract; Figs. 1-9; and [0102]-[0111]) a method for engaging a guide tube (110) with a surface of a hole formed in tissue (530) of a patient, the guide tube (110, see Figs. 1-7)  including a cannula member (103) defining a passage (lumen 106) extending therethrough along an axis (axis shown in Figs. 1/3 as accommodating inserter 120), the guide tube also including an expansion member (105, see [0107] and Figs. 1-7) that is movably coupled to the cannular member to selectively move radially between a retracted position (as shown in Fig. 5) and an expanded position (as shown in Figs. 1-3 & 7) relative to the axis of the cannula member (see [0107]), the method comprising: forming the hole in the tissue (see Figs. 5-7 and [0106]-[0107]), such that a center line of the hole along the axis intersects to a target (535, see Figs. 5-7); inserting the guide tube into the hole while the expansion member is in the retracted position (see Figs. 5-6 and [0106]); selectively moving the expansion member from the retracted position to the expanded position (Fig. 7) to engage the expansion member with the surface of the hole (see [0107] and Fig. 7; "bulb portion 105...engages the inside surface 532 of the abdominal wall 530"); and inserting an instrument (930, see Fig. 9) into the passage and guiding the instrument toward the target along the axis (see Fig. 9 and [0108]).
Mastri further discloses (claim 2) advancing the guide tube into the hole until a shoulder (101)  of the guide tube buts against the tissue surrounding the hole to limit movement of the guide tube into the hole (see Fig. 7 and [0103]); (claim 3) biasing the expansion member to a retracted position (see [0106] and Figs. 5-6); (claim 4) wherein a distal end of the cannula member includes a tapered exterior surface (see Examiner's Diagram of Fig. 6 below) and a distal end of the expansion member includes an tapered interior surface (see Examiner's Diagram of Fig. 6 below), wherein selectively moving the expansion member further includes sliding the tapered interior surface of the expansion member along tapered exterior surface of the cannula member (when element 105 is moved to the expanded position, it slides at the tapered mating surfaces indicated) such that an outer surface of the expansion member stays substantially parallel to the axis upon being moved from the retracted position to the expanded position (see Fig. 7, the outer surface is considered "substantially parallel"); (claim 5) threadably rotating a retaining mechanism (distal tip 125 of insertion device 120, which has an engagement feature such as a stepped portion which mates a stepped interior of access port 110, see [0103]) to the cannula member to move the expansion member from the retracted position to the expanded position (see [0107] and Fig. 7); (claim 7) further comprising moving an outer surface of the expansion member substantially parallel to the axis from the retracted position to the expanded position (see Figs. 5-7 and [0106]-[0107]); (claim 8) forming a surface contact of an outer surface of the expansion member with the surface of the hole when the expansion member moves from the retracted position to the expanded position (see [0107] and Fig. 7; "bulb portion 105...engages the inside surface 532 of the abdominal wall 530"); (claim 12) further comprising changing the orientation of the axis of the cannula relative to the expansion member and hole (see Fig. 9 and [0108]); (claim 13) further comprising orienting the axis of the cannula to an additional target extending along a reoriented axis (see Fig. 9 and [0108], can orient instrument to a different target in the abdomen or other surgical target by changing angle). 

    PNG
    media_image1.png
    499
    503
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 9, 15-18, and 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastri in view of US 2002/0049451 A1 to Parmer et al. (hereinafter “Parmer”).
With respect to claim 9, Mastri fails to specifically disclose wherein inserting the instrument into the passage includes inserting a neurological probe into a brain of a patient.  Note that Mastri is directed to providing a surgical access port to allow insertion of surgical instruments, and is particularly suited for use in procedures involving the abdomen (see [0100]), but Mastri fails to explicitly disclose wherein the procedure involves the cranium/brain, and wherein inserting the instrument into the passage includes inserting a neurological probe into a brain of a patient.  
Parmer discloses, in the same field of endeavor of surgical trajectory guides to facilitate alignment of surgical instruments into the body (see [0002]), that a trajectory guide suited for use in cranial/brain surgery (see [0081]) can also be used in procedures at or near the abdomen (see [0136]).  In other words, a trajectory guide for abdominal use is suitable for use as trajectory guide for cranial/brain use and vice-versa since Parmer discloses that trajectory guides suitable for one use are suitable for the other use.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using Mastri's method in a cranial/brain operation instead of in an abdominal operation because Parmer discloses that trajectory guides suited for use in brain surgery are suitable for use in abdominal surgery, and vice-versa, and therefore it would be predictable to one of ordinary skill in the art to arrive at an trajectory guide method of use where the "tissue" is brain tissue instead of tissue in the abdomen.  Note that Mastri teaches a generic "surgical instrument" in [0108] as being inserted into the cavity by being guided via the access port.  Parmer discloses the insertion of a probe (see [0019]) through the passage of the trajectory guide, wherein the probe is a neurological probe inserted into the brain of a patient (see [0005]) for the purpose of performing cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy (see [0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a neurological probe into the brain, as taught by Parmer, in order to perform cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy.

Regarding claim 15, Mastri discloses (see abstract; Figs. 1-9; and [0102]-[0111]) a method for engaging a guide tube (110) with a surface of a hole formed in tissue (530) of a patient, the guide tube (110, see Figs. 1-7)  including a cannula member (103) defining a passage (lumen 106) extending therethrough along an axis (axis shown in Figs. 1/3 as accommodating inserter 120), the guide tube also including an expansion member (105, see [0107] and Figs. 1-7) that is movably coupled to the cannular member to selectively move radially between a retracted position (as shown in Fig. 5) and an expanded position (as shown in Figs. 1-3 & 7) relative to the axis of the cannula member (see [0107]), the method comprising: forming the hole in the tissue (see Figs. 5-7 and [0106]-[0107]); inserting the guide tube into the hole while the expansion member is in the retracted position (see Figs. 5-6 and [0106]); selectively moving the expansion member from the retracted position to the expanded position (Fig. 7) to engage the expansion member with the surface of the hole (see [0107] and Fig. 7; "bulb portion 105...engages the inside surface 532 of the abdominal wall 530"); and inserting a surgical instrument (930, see Fig. 9) into the passage (see Fig. 9 and [0108]).
Mastri further discloses (claim 16) simultaneously moving the expansion member distally and radially outward from the axis (see Figs. 5-7 and [0106]-[0107]); and (claim 17) moving an outer surface of the expansion member substantially parallel to the axis from the retracted position to the expanded position (see Figs. 5-7 and [0106]-[0107]).
Mastri fails to specifically disclose, with respect to claim 15, wherein the surgical instrument is a probe.  Further, with respect to claim 18, Mastri fails to specifically disclose wherein inserting the probe into the passage includes inserting a neurological probe into a brain of the patient. Note that Mastri is directed to providing a surgical access port to allow insertion of surgical instruments, and is particularly suited for use in procedures involving the abdomen (see [0100]), but Mastri fails to explicitly disclose wherein the procedure involves the cranium/brain, and wherein inserting the instrument into the passage includes inserting a neurological probe into a brain of a patient.  
Parmer discloses, in the same field of endeavor of surgical trajectory guides to facilitate alignment of surgical instruments into the body (see [0002]), that a trajectory guide suited for use in cranial/brain surgery (see [0081]) can also be used in procedures at or near the abdomen (see [0136]).  In other words, a trajectory guide for abdominal use is suitable for use as trajectory guide for cranial/brain use and vice-versa since Parmer discloses that trajectory guides suitable for one use are suitable for the other use.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using Mastri's method in a cranial/brain operation instead of in an abdominal operation because Parmer discloses that trajectory guides suited for use in brain surgery are suitable for use in abdominal surgery, and vice-versa, and therefore it would be predictable to one of ordinary skill in the art to arrive at an trajectory guide method of use where the "tissue" is brain tissue instead of tissue in the abdomen.  Note that Mastri teaches a generic "surgical instrument" in [0108] as being inserted into the cavity by being guided via the access port.  Parmer discloses the insertion of a probe (see [0019]) through the passage of the trajectory guide, wherein the probe is a neurological probe inserted into the brain of a patient (see [0005]) for the purpose of performing cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy (see [0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a neurological probe into the brain, as taught by Parmer, in order to perform cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy.

Regarding claim 19, Mastri discloses (see abstract; Figs. 1-9; and [0102]-[0111]) a method for engaging a guide tube (110) with a surface of a hole formed in tissue (530) of a patient, the guide tube (110, see Figs. 1-7)  including a cannula member (103) defining a passage (lumen 106) extending therethrough along an axis (axis shown in Figs. 1/3 as accommodating inserter 120), the guide tube also including an expansion member (105, see [0107] and Figs. 1-7) that is movably coupled to the cannular member to selectively move radially between a retracted position (as shown in Fig. 5) and an expanded position (as shown in Figs. 1-3 & 7) relative to the axis of the cannula member (see [0107]), the method comprising: forming the hole in the tissue (see Figs. 5-7 and [0106]-[0107]); inserting a distal end of the guide tube into the hole while the expansion member is in the retracted position (see Figs. 5-6 and [0106]); engaging a shoulder of the guide tube against the tissue surrounding the hole to limit movement of the guide tube into the hole (see Fig. 7 and [0103]); threadably advancing a retaining mechanism (distal tip 125 of insertion device 120, which has an engagement feature such as a stepped portion which mates a stepped interior of access port 110, see [0103]) to selectively move the expansion member from the retracted position to the expanded position (Fig. 7) to engage the expansion member with the surface of the hole (see [0107] and Fig. 7; "bulb portion 105...engages the inside surface 532 of the abdominal wall 530"); and inserting a surgical instrument (930, see Fig. 9) into the passage and guiding the instrument along the axis (see Fig. 9 and [0108]).
Mastri fails to specifically disclose wherein the surgical instrument is a probe.  Further, with respect to claim 20, Mastri fails to specifically disclose wherein forming the hole in the tissue includes forming a hole within a cranial bone; and inserting the probe into the passage includes inserting a neurological probe into the brain of the patient. Note that Mastri is directed to providing a surgical access port to allow insertion of surgical instruments, and is particularly suited for use in procedures involving the abdomen (see [0100]), but Mastri fails to explicitly disclose wherein the procedure involves the cranium/brain, and wherein inserting the instrument into the passage includes inserting a neurological probe into a brain of a patient by forming a hole within cranial bone.  
Parmer discloses, in the same field of endeavor of surgical trajectory guides to facilitate alignment of surgical instruments into the body (see [0002]), that a trajectory guide suited for use in cranial/brain surgery (see [0081]) can also be used in procedures at or near the abdomen (see [0136]).  In other words, a trajectory guide for abdominal use is suitable for use as trajectory guide for cranial/brain use and vice-versa since Parmer discloses that trajectory guides suitable for one use are suitable for the other use.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, as a matter of applying a known technique to a known method ready for improvement to yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using Mastri's method in a cranial/brain operation instead of in an abdominal operation because Parmer discloses that trajectory guides suited for use in brain surgery are suitable for use in abdominal surgery, and vice-versa, and therefore it would be predictable to one of ordinary skill in the art to arrive at an trajectory guide method of use where the "tissue" is brain tissue instead of tissue in the abdomen.  Note that Mastri teaches a generic "surgical instrument" in [0108] as being inserted into the cavity by being guided via the access port.  Parmer discloses the insertion of a probe (see [0019]) through the passage of the trajectory guide, wherein the probe is a neurological probe inserted into the brain of a patient (see [0005]) for the purpose of performing cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy (see [0019]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to insert a neurological probe into the brain, as taught by Parmer, in order to perform cryotherapy, laser treatment, RF ablation, microwave interstitial therapy, or focused ultrasound therapy, which would necessitate forming a hole within the cranial bone to access the brain.

Claims 6, 10, 11, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mastri in view of US 2006/0063973 A1 to Makower et al. (hereinafter “Makower”).
Mastri discloses the invention substantially as claimed as discussed above, however, with respect to claims 6, 10, 11, and 14, Mastri fails to specifically disclose tracking a position and orientation of the guide tube relative to the patient using a tracking sensor associated with the guide tube; detecting a trajectory of the instrument using a tracking sensor associated with the instrument; determining an amount of distance the instrument has moved toward the target using a tracking sensor associated with the instrument; and tracking a position of the guide tube with a tracking sensor associated with the guide tube and tracking a position of the instrument with a tracking sensor associated with the instrument.  However, in the same field of endeavor, Makower discloses that image guided surgery is a known procedure where sensors are mounted to surgical instruments which send data to the computer indicating the position of each surgical instrument which can then be displayed on a map to show the real-time position of each instrument relative to surrounding anatomical structures, where adapter devices containing such sensors are known to be attached to a cannula as well for the purpose of allowing the surgeon to track the real-time location of all surgical instruments and cannulas in the procedure by displaying on a map the real-time position of each instrument relative to surrounding anatomical structures (see [0217]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use an image guided surgery tracking system employing sensors, as taught by Makower, in order to allow the surgeon to track the real-time location of all surgical instruments and cannulas in the procedure by displaying on a map the real-time position of each instrument relative to surrounding anatomical structures.  In making the combination, the guide tube (aka, "cannula") would have a sensor as well as the instrument to each indicate their positions.  Therefore, the combination would disclose tracking a position and orientation of the guide tube relative to the patient using a tracking sensor associated with the guide tube; detecting a trajectory of the instrument using a tracking sensor associated with the instrument; determining an amount of distance the instrument has moved toward the target using a tracking sensor associated with the instrument; and tracking a position of the guide tube with a tracking sensor associated with the guide tube and tracking a position of the instrument with a tracking sensor associated with the instrument.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771